7/15/2019          Case: 3:19-cv-00434-JZ    Doc
                                   DeWine tours     #: 43-4
                                                Perrysburg       Filed:
                                                           farm after record07/15/19        1 of 11. PageID
                                                                             flooding - Sentinel-Tribune: Community #: 508


DeWine tours Perrysburg farm after record flooding
By I. ill Ryan, Sentinel-Tribune Farm Editor l Posted: Wednesday,June 19, 2019 3:6W pm

PERRYSBURG — Gov. Mike DeWine spent Wednesday
morning visiting a Perrysburg Township farm and listening to
farmers talk about the devastating effect ofrecord-breaking
rainfall.

"I saw for myself the disaster was as bad as it was described
or worse," DeWine said following the session. "This is a
disaster of historic proportions. There have been some bad
years, but there are tens ofthousands of acres which will not
be planted."                                                                              DeWine Farm tour
The event was by invitation only.                                                         Oho Gov. Mike DeWine (right) speaks with
                                                                                          local farmer, Kris Swartz, at his farm along
Kris Swartz, who hosted the session at his farm, was pleased
                                                                                          Reitz Road in Perrysburg Township
with the governor's visit and praised him for listening and
                                                                                          Wednesday morning.
understanding the massive problems local farmers are facing.

"I like that the governor listened to the minor suggestions regarding policies that will help us survive,"
Swartz said.

"He really understood the situation. He didn't need an Agriculture 101 lesson, he knows you don't plant
crops in mud. It was really great."

Upon his arrival at the Perrysburg Township farm, the governor went on a tour with Swartz out to the soggy
fields. Upon his return, to the meeting in a Swartz barn, DeWine thanked everyone for attending and assured
them that Ohio Department of Agriculture Secretary Dorothy Pelanda has been keeping him informed of the
conditions.

He then opened up the floor to the farmers in attendance to share their stories and concerns. They were
eager to have the governor's ear.

"This is the worst weather we've ever seen. My dad is 81 and he's never seen anything like this," said Mark
Drewes, a Hoytville-area farmer.

Drewes said that one of his concerns is getting enough corn to feed the cows for a neighboring dairy farm
that he is contracted with to supply feed.

"This is the first time in my farming career that our backs are against the wall," Drewes said.

He added that prevent planting insurance and other relief efforts may help.
                                                                                                                              EXHIBIT
"It doesn't help to put feed into the mouth of those cows," Drewes added.

Nathan Eckel, a Perrysburg-are farmer has both grain fields and livestock.

https //www.sent-trib.com/community/dewine-tours-perrysburg-farm-after-record-floodingiarticle_581 e7ca4-92c7-11e9-b234-6f247443d1df.html? mode...   1/3
7115/2019          Case: 3:19-cv-00434-JZ    Doc
                                   DeWine tours     #: 43-4
                                                Perrysburg       Filed:
                                                           farm after record07/15/19        2 of 11. PageID
                                                                             flooding - Sentinel-Tribune: Community #: 509

"We're just in survival mode at this point. If we get through this year, it will be fine but what are we going
to do next year?" he said.

Many farmers said that this is not a one-year situation. The ripple effects will linger for at least one or two
more years. That is because ergonomically, there is a crop rotation which is followed to keep the soils at
their peak and viable.

"Yes, we may make it to next year but it's going to be painful," Swartz said.

Other concerns that were raised:
• Having to deal with combating the weeds, which will thrive on the barren fields.

• Dealing with having to buy out contracted corn which is now not going to be planted.

• Having wheat fields planted last fall that are one-third failed, one-third dying in the field, and the one-third
left questionable as to quality and may not be good.

• Questioning where there is any corn available and what will be its cost for those that need it.
• Stating the rules and regulations with collecting on prevent planning insurance are hampered if farmers
end up harvesting their cover crops. With all the attention being focused on planting cover crops for this
year, cover crop seed is now in limited supply.
• Asking if $3 billion being made available through federal funding will only be accessible if the area
counties are declared disaster areas.
• Pointing out that this could be a breaking point for some smaller and marginal fauns without backup
reserve funds.
• Talking about crippling regulations, based on four-year historical statistics for crop insurances, for newer
and younger farmers who do not have that background.

After hearing from the farmers, DeWine told them they can help by documenting their statistics and
providing them to Swartz, who was volunteered to be the point main for data.

The governor also suggested writing letters to national representatives, such as U.S. Rep. Bob Latta, R-
Bowling Green, and both Ohio senators.

Bob Short, president of the Ohio Federation of Soil and Water Conservation Districts and a Williams County
farmer, is staying positive.

"Farmers are resilient. We always get through it, no matter what `it' is. But this year will have a major ripple
effect on many others," he said.

As examples, he noted the fertilizer dealers, the seed companies, the livestock farmers, the co-ops and even
the non-farmers.

"People are going to be hit hard if they have to buy an $8 box of corn flakes or hamburger gets to be the
price of steak and steak gets to be the price oflobster, etc. There are going to be long-lasting effects for

https://vvww.sent-trib.com/community/dewine-tours-perrysburg-farm-after-record-flooding/article_581e7ca4-92c7-11e9-b234-6f247443d1df.html?mode...   2/3
7/15/2019          Case: 3:19-cv-00434-JZ    Doc
                                   DeWine tours     #: 43-4
                                                Perrysburg      Filed:
                                                           farm after record07/15/19       3 of 11. PageID
                                                                             flooding - Sentinel-Tribune: Community #: 510

years to come," Short said.




https://www.sent-trib.com/community/dewine-tours-perrysburg-farm-after-record-flooding/article_581e7ca4-92c7-11e9-b234-6f247443d1df.html?mode...   3/3
7/12/2019          Case: 3:19-cv-00434-JZ DocState
                                              #: 43-4
                                                   grants toFiled:    07/15/19
                                                             help farmers            4runoff
                                                                          with nutrient of 11. PageID #: 511




   State grants to help farmers with nutrient
   runoff



                             '111111111t1111:




   8y Heather Poi/eV l Posted: Wed 5:24 PM,Jun 19, 2019 l Updated: Wed 6:41 PM,Jun 19,2019

   CUSTAR, Ohio(WTVG)- This time of year, all eyes are on Lake Erie, and the rivers that flow into the lake. Experts
   are keeping an eye on the phosphorus levels, and whether those are going to contribute to a harmful algal bloom
   later this summer. There's a local program that's helping farmers to keep those nutrients in their fields, and helping
   to offset some of those costs.

   Tyler Drewes and his family grow alfalfa, wheat, soybeans and corn. He says he's only been able to plant half of his
   fields so far because of the weather. But heavy rains can cause another problem: nutrient runoff. And, like many
   other area farmers, Drewes is fighting it with the state's help. It starts with planting crops to keep the nutrients in
   place.

   Senate Bill 299 has a total of $23.5 million set aside for farmers in the Western Lake Erie Basin. Under SB 299,the
   local soil and water conservation office offers two programs: Small Grain, and Working Lands Buffer Program.

   The Drewes Farm is enrolled in the Small Grain Program. Tyler tells 13abc, "It'll help grain farmers incorporate
   wheat, oats, barley and rye into their operations, kind of give another product in the rotation, instead of back to the
   regular corn or beans. Which is somewhat typical for the area."

   Under the Small Grain Program,the state provides incentives for those less-lucrative crops, and connects local
   farms to distribute manure more efficiently. That helps farmers identify spots that need nutrients, and those that
   don't.

    Matthew Browne, Area Conservation Technician explains, "If they feel the push then to spread acres in these wet
    months and winter months,that's when we get our nutrient loading in the waterways."
https://www.13abc.com/content/news/State-grants-to-help-farmers-with-nutrient-runoff-511532622.html                          1/3
7/12/2019           Case: 3:19-cv-00434-JZ DocState
                                               #: 43-4
                                                    grants toFiled:    07/15/19
                                                              help farmers             5runoff
                                                                           with nutrient of 11. PageID #: 512
                                                                                                                        0




   Browne says that the Working Lands Buffer Program is another great way for farmers to get state help. He says
   the program "establishes a semi-permanent buffer between the farm fields and a stream or a ditch. So that
   vegetation will help capture the nutrients before they hit the waterway."

   The Ohio Farm Bureau reports that $3.5 million has already been awarded to farms in Northwest Ohio, with some
   of that money going to nearly 400 acres in Lucas County alone.

   This is the first year for the program, and the timing is perfect. The National Oceanic and Atmospheric
   Administration -- or NOAA -- predicts a severe algal bloom on Lake Erie, with already-high levels of phosphorus in
   the Maumee River.

   Farmers interested in applying for assistance should follow this link.

   Get the latest updates from 13abc.com delivered to your browser

      SUBSCRIBE TO PUSH NOTIFICATIONS




https://www.13abc.com/content/news/State-grants-to-help-farmers-with-nutrient-runoff-511532622.html                     2/3
7/12/2019             Case: 3:19-cv-00434-JZ DocState
                                                 #: 43-4
                                                      grants toFiled:    07/15/19
                                                                help farmers             6runoff
                                                                             with nutrient of 11. PageID #: 513
           st, STARES                                                                  JCPenney                                         PaihiART
                                                                                                         2 DAY
                                                                                                      IN V06111 A   tor Owl..of plits
                                                                                                                                                                 PANW.4"
    Low prices,                                                                                                     meals
                                                                                                                                                     (AXIOM'
                                                                                                                                                   ALL(IF( STAG15
    bright futures      ---                                                                                         um,* $2
                                                                                                                    r.,..1=1.
                                                                                                                                                     LlM
                                                                                                                                                   uuraalits         111$10
                                                                                                                                                                        716 ,
                                                                                                                    •
                                                                                                                                               •   1      /1;••••'

                                                                                                                                               •   n•



                                                                                                                                                    01 011.1 MIIMP 111/111 1151

                                                                                                                                                                        (ANIDI
    /1.1   -     ,•


               Hover for Circular                  Hover for Circular                   Hover for Circular                              Hover for Circular

                                                                                                                                         Powered by




https://www.13abc.com/content/news/State-grants-to-help-farmers-with-nutrient-runoff-511532622.html                                                                               3/3
7/12/2019          Case:
                      Gov.3:19-cv-00434-JZ        Doc
                           DeWine makes NW Ohio farm visit:#:  43-4
                                                            l can't    Filed:a situation
                                                                    remember     07/15/19        7 of —11.
                                                                                         bad as this    OhioPageID      #: 514
                                                                                                            Ag Net l Ohio's Country Journal




   NIL['MINE MAKES NW OHIO FARM VISIT: I CAN'T REMEMBER A SITUATION
   BAD AS THIS 410
   0 June 19, 2019 l Crops, Slider




   By Dale Minyo and Joel Penhorwood

   Ohio Governor Mike DeWine, alongside Director of Agriculture Dorothy Pelanda, made a special trip to
   northwest Ohio Wednesday to see firsthand the struggles of Ohio crop and dairy farmers due to this year's
   inclement weather.

   The Perrysburg area visit was hosted by Kris Swartz and welcomed farmers from multiple other counties to
   give their take on this year of hardship, whether it be in the fields or in the barns.

   "I wanted to come here and see this for myself," said Gov. DeWine."I've talked to a number of farmers in
   regard to this problem with the weather and it being too wet to put the crop in. Time is moving forward
   very quickly and this is probably in my lifetime, I cant remember a situation that was bad as this."

   Gov. DeWine did send a letter to Sec. of Agriculture Sonny Perdue last week requesting a secretarial disaster
   declaration, in hopes of qualifying more Ohio farmers for federal aid.


https://www.ocj.com/2019/06/gov-dewine-makes-nw-ohio-farm-visit-i-cant-remember-a-situation-bad-as-this-40/                                   1/2
7/12/2019               Case: 3:19-cv-00434-JZ
                           Gov.                       Doc
                                DeWine makes NW Ohio farm     #:l can't
                                                          visit:   43-4    Filed:a situation
                                                                        remember     07/15/19       8 of
                                                                                             bad as this l)11.
                                                                                                           — OhioPageID      #: 515
                                                                                                                 Ag Net l Ohio's Country Journal

   Listen to the full press briefing with DeWine and Swartz here.

            41(1.11i)                                                         1111:00




   "We're calling it a disaster in slow motion. Very little planted around here and I think economically on the
   farm and the farm communities it's going to be a really tough year," said Swartz."If we miss the rain here
   tonight and tomorrow, I think I still can get some beans in, maybe 7-800 acres. But if we get an inch and a
   half of rain tonight, I think it's just about game over."

   Hear Dale Minyo's conversation with Kris Swartz below.




   Wood County farmer Mark Drewes was on hand, highlighting the feed shortage concern dairy farmers are
   facing.

   "Those cows have to have feed. There's no neighbors corn to buy either and this is coming off a historically
   bad winter where we lost all of our forages. We no longer have alfalfa - or very little alfalfa - we have very
   little corn, and this is the first time in my farming career I've felt our backs are truly against the wall,"
   Drewes said. "I've never felt this kind of stress before. Crop insurance is a big part of our risk management
   program on our farm, but it does not put feed in those cows' mouths."




https://www.ocj.com/2019/06/gov-dewine-makes-nw-ohio-farm-visit-i-cant-remember-a-situation-bad-as-this-NIV                                        2/2
7/12/2019          Case: 3:19-cv-00434-JZ      Doc #:needs
                                   'America's backbone' 43-4financial
                                                               Filed: help07/15/19
                                                                          l News, Sports,9Jobs
                                                                                           of -11.   PageID
                                                                                                Tribune Chronicle#: 516




                                     Tribune ebrottitte


             America's backbone' needs
            financial help
            Think about the many times lately that we all have bemoaned the fact that
            our yards are so flooded or waterlogged that we can't even cut the grass.

            Then consider what the deluge of rain this spring has meant for those who
            rely on the fields for their livelihood. Rightly, these folks often are referred
            to as the "backbone ofAmerica."




            Undoubtedly,the fortitude of Ohio's farmers and those in the Mahoning
            Valley — especially in light of this spring's weather — must be recognized
            and appreciated.

            Still, that appreciation doesn't pay the bills.

https://www.tribtoday.com/opinion/editorsdesk/2019/06/americas-backbone-needs-financial-help/                             1/3
7/12/2019         Case: 3:19-cv-00434-JZ      Doc #: 43-4
                                   'America's backbone'         Filed:help07/15/19
                                                        needs financial                 10Jobs
                                                                           l News, Sports,  of-11.   PageID
                                                                                               Tribune Chronicle #: 517

            Seemingly non-stop rain and flooding in recent weeks has been drowning
            the livelihoods offamilies who've farmed for generations in northeast
            Ohio.

            Now Gov. Mike DeWine is stepping up to seek much-needed federal
            assistance for our farmers. It's crucial that the Trump administration agree
            to the request — not just to aid our farmers' current condition, but to help
            stabilize their future, as well.

            DeWine on June 14 sent a letter to U.S. Department of Agriculture
            Secretary Sonny Perdue requesting a USDA Secretarial disaster
            designation for Ohio amid heavy rainfall impacting Ohio farmers.

            In his letter, DeWine noted that record rainfall through the spring planting
            season has been devastating to Ohio farmers, with flooding and saturated
            fields preventing them from planting crops.

            The Ohio Farm Bureau Federation reports that this, in fact, is the worst
            planting season since it started tracking planting progress. That dates back
            to the 197os.

            Trumbull County farmer Dan Denman of Johnston recently told the
            Tribune Chronicle that he has struggled to get about 90 percent of his corn
            crop planted this spring.

            "Ofthe go percent ofthe corn we planted, about75percent made it out of
            the ground.It was rough to plant this year," Denman said.

            And he may be one of the lucky ones.

            The latest report from the federal agriculture department says Ohio
            farmers have completed only 68 percent of their planned corn crop. In a
            typical year,farmers in the state would have nearly all of their corn fields
            planted by now. Looking forward to purchasing locally grown sweet corn
            from a roadside stand this summer? By the looks of things, I'd say don't get
            your hopes up.

            The corn planting season is running out. Soybean planting also is way
            behind because of the wet weather.
https://www.tribtoday.com/opinion/editorsdesk/2019/06/americas-backbone-needs-financial-help/                             2/3
7/12/2019          Case: 3:19-cv-00434-JZ     Doc #: needs
                                   'America's backbone' 43-4financial
                                                              Filed:help07/15/19       11
                                                                         l News, Sports,   of-11.
                                                                                         Jobs       PageID
                                                                                              Tribune Chronicle #: 518

            It's clear now that many Ohio farmers will be forced to allow thousands of
            acres to go unplanted this year. That means not only loss of revenue for the
            farmers, but also a shortage of the product come fall. The ripple impact
            likely will result in higher prices in stores. While that's where many of us
            will feel the pinch, that's nothing compared to what farmers and the entire
            agricultural industry are facing.

            Fertilizer dealers and farm equipment sellers will feel the squeeze, and
            Ohio's dairy and livestock farmers will face serious forage and feed
            shortages.

            Mark Drewes, a northwest Ohio farmer who grows corn that supplies two
            major dairy operations, said he's only been able to plant a fraction of
            what's needed.

             For thefirst time in myfarming career,I'vefelt like my back is against
            the wall,"he said. "Crop insurance doesn'tputfeed into those cows'
            mouths."

            Ohio farmers now say it will take years to recover their losses.

            While DeWine said Ohio is working to identify any and all sources of
            possible relief, he noted that a federal disaster declaration for Ohio will
            allow aid and other assistance to be made available to Ohio's farmers.

            That may be critical this year because, as farmers told DeWine, crop
            insurance will keep most farmers from going under, but it's not designed to
            cover such widespread losses.

            For certain, the USDA must approve the sorely needed assistance that
            would accompany a disaster declaration from the USDA for Ohio.

            Let's hope that approval comes — and without delay.




https://www.tribtoday.com/opinion/editorsdesk/2019/06/americas-backbone-needs-financial-help/                            3/3
